By Judge Alfred D. Swersky
This matter is before the Court on Defendant Rudolf’s Motion to Dismiss for lack of personal jurisdiction. Rudolf argues that he is a non-resident physician not licensed to practice in Virginia, who received several phone calls in the District of Columbia from his patients in Virginia. Plaintiff does not dispute these factual allegations but argues that Rudolf has waived this objection by noting a general appearance before the Malpractice Review Panel and by his appearance in a previously filed but nonsuited cause filed by this Plaintiff in this court. Plaintiff further argues that by consulting with patients over the telephone, Rudolf practiced medicine and, hence, transacted business in Virginia.
Rudolf does not dispute the facts of his appearance in the Malpractice Review Panel proceeding and the previously-filed action. He argues that there is no authority for the proposition that his prior appearances constitute a waiver of his rights in this matter. Further, he argues that telephone calls received from Virginia are insufficient to confer jurisdiction over him.
The motion will be denied. Dr. Rudolf solicits business within the Commonwealth by advertising in the yellow pages as opposed to simply listing his phone number in the telephone directory. Under *208these circumstances, the telephone calls from Virginia to his District of Columbia office gives rise to jurisdiction under Code of Virginia, § 8.01-328.1(4), which deals with causing tortious injury in this state from outside the state. In addition, Dr. Rudolf waived any objection to the jurisdiction of this Court when he generally appeared in the Malpractice Review Panel proceeding; asked for but later rescinded a hearing; participated in the discovery process of that proceeding; and failed to object to this state’s jurisdiction.
The Malpractice Review Panel proceedings are quasi-judicial in nature, and the filing of such a claim is a prerequisite to the jurisdiction of this Court. It is an integral part of the cause of action asserted in this lawsuit, and Rudolf’s participation without reservation constitutes a waiver of his right to object to the personal jurisdiction of this Court. It is not necessary then to decide the effect of the nonsuit of the first lawsuit filed by Plaintiff.